Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 05/31/2022  with claims 1-20 are pending in the Application and claim 17-20 withdrawn from consideration as directed to non-elected invention.
	Upon review and examination generic device claim 1 is deemed allowable and applicant has amended withdrawn method claims 17-20 to have the  allowable limitation of the allowable device claim 1 they are rejoined and allowed.
 
Reason for allowance
 
 
2.	Claims 1-20  are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-16:
 None of the references of record teaches or suggests the claimed STRUCTURE 
having the limitations:
--"a CMOS transistor in the single-crystal semiconductor material of the first device region of the bulk semiconductor substrate; and
a non-CMOS transistor in the second device region of the bulk semiconductor substrate, the non-CMOS transistor including a layer stack on the single-crystal semiconductor material of the bulk semiconductor substrate, and the layer stack including a comprising a III-V compound semiconductor material.”--.
In combination with all other limitations as recited in claim 1. 
II/ Group II: Claims 17-20:
 None of the references of record teaches or suggests the claimed METHOD 
having the limitations/	steps:
--” forming a CMOS transistor in a first device region of the bulk semiconductor substrate, wherein the first device region comprises the single-crystal semiconductor material;
forming a layer stack including a layer comprised of comprising a III-V compound semiconductor material in a second device region of the bulk semiconductor substrate, wherein the second device region comprises the single-crystal semiconductor material; and 
forming a second non-CMOS transistor using the layer stack. “--.
In combination with all other limitations /steps as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                        /THINH T NGUYEN/                        Primary Examiner, Art Unit 2897